Citation Nr: 1226821	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-13 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the left foot.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from March 1971 to April 1972. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and in Atlanta, Georgia. Jurisdiction of these matters is with the RO in Atlanta, Georgia. 

In an August 2007 rating decision, the RO in St. Petersburg, Florida, granted service connection and assigned an initial 30 percent rating for PTSD.  At that time, the RO also continued the 20 percent rating for diabetes mellitus and the 10 percent rating for DJD of the left foot and denied a claim for a TDIU.  The Veteran appealed the ratings assigned for these service-connected disabilities and for a TDIU.  In addition, he requested separate disability ratings for peripheral neuropathy, secondary to his service-connected diabetes mellitus.  In a June 2010 rating decision, the RO in Atlanta, granted an earlier effective date for the grant of service connection for PTSD and assigned an initial higher 70 percent rating.  In addition, the RO granted the claim for a TDIU and granted service connection and separate compensable ratings for peripheral neuropathy of the right and left lower extremities.  As this is a full grant of the benefits sought as to these matters, they are moot, and no longer before the Board.  A June 2010 supplemental statement of the case continued the ratings assigned for diabetes mellitus and DJD of the left foot.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this issue in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service- connected disability). Although the RO has granted a higher initial rating for PTSD during the pendency of this appeal, inasmuch as higher ratings are available, and in this matter, the Veteran is presumed to seek the maximum available benefit for a disability, the claim for an initial higher rating for PTSD remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 
The Veteran requested and was scheduled for a Travel Board hearing in October 2011.  However, in October 2011 correspondence, the Veteran requested that his hearing before a member of the Board of Veterans' Appeals be canceled and his record forwarded to the Board for a decision to be made based on the evidence of record.  Accordingly, his request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regards to the claim for an initial higher rating for PTSD, in a November 2007 VA psychiatry record, the Veteran indicated that he continued to see a counselor at the Vet Center in Watkinsville.  However, there are no records from the Vet Center associated with the claims file.  Hence, a remand is warranted to obtain all these records before a determination can be made by the Board as to this matter.  

The Veteran seeks an increased rating for his service-connected diabetes mellitus and service-connected DJD of the left foot.  He alleges that these disabilities are more severe than reflected in the current disability ratings.  Review of the claims file shows that the Veteran has not been examined since April 2007.  VA is required to afford him contemporaneous VA examinations to assess the current nature, extent, and severity of these disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous"). 

In a June 2010 supplemental statement of the case, the RO continued the 20 percent rating for diabetes mellitus and the 10 percent rating for DJD of the left foot on the grounds that the Veteran failed to report to a VA examination scheduled in March 2010 at the VA Medical Center in Atlanta.  In a June 2010 statement, the Veteran indicated that he never received an appointment for evaluation of his disabilities and needed to reschedule the appointment.  Of record are two notice letters to the Veteran, one for an April 2010 VA mental health examination, which the Veteran attended and one for the March 2010 VA examination, which the Veteran failed to report.  However, these two notice letters were sent to different addresses.  Hence, the Board finds that the Veteran did not, in fact, receive the notice of the March 2010 VA examination to assess the severity of his service-connected diabetes mellitus and DJD of the left foot.  Accordingly, a new VA examination should be scheduled for the Veteran and notice should be sent to the Veteran's correct address of record as noted by the Veteran in a June 2010 VA form 21-4138.

The RO should obtain and associate with the claims file all outstanding VA records dated from April 2010 to the present.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain all records pertaining to the Veteran from the Watkinsville Vet Center.  If any releases are required, the Veteran should be requested to provide signed authorization allowing the release of records to VA.  If the records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) and afforded an opportunity to submit these records on his own. 

2.  Obtain all outstanding VA medical records dating from April 2010.  If no further treatment records exist, the claims file should be documented accordingly. 

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected diabetes mellitus disability.  Notice of the scheduled VA examination should be sent to the address provided by the Veteran in a January 2010 VA form 21-4138.   

The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. All indicated tests should be accomplished and all clinical findings reported in detail. 

The examiner should render findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities). If regulation of activities is necessary, please state whether this is due solely to diabetes mellitus. 

The examiner should also state whether the Veteran has been hospitalized for episodes of ketoacidosis or hypoglycemic reactions; whether he requires visits to his diabetic care provider either weekly or twice per month; whether he has complications and, if so, the severity thereof; and whether he has had a progressive loss of weight and strength due solely to the service-connected diabetes disability.  Complete rationales must accompany all opinions that are provided

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected DJD of the left foot.  Notice of the scheduled VA examination should be sent to the address provided by the Veteran in a January 2010 VA form 21-4138.   

The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. All indicated tests should be accomplished and all clinical findings reported in detail. 

The current severity of the service-connected symptoms, including orthopedic symptomatology and neurologic symptoms, if any, and any disability/symptomatology affecting the left foot, which is related to the service-connected disability, should be noted. 

The examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically active and passive range of motion in degrees, including the specific limitation of motion due to pain, including at what point the pain begins. 

The examiner should then set forth the extent of any functional loss present for the service-connected left foot disability due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner should also describe the level of pain experienced by the Veteran and state whether any pain claimed by him is supported by adequate pathology and is evidenced by his visible behavior.  The degree of functional impairment or interference with daily activities, if any, should be described in adequate detail.  Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  The conclusions should reflect review of the claims folder, and the discussion of pertinent evidence. 

5.  If any examination report does not provide the information requested above, return the report(s) as insufficient.  After ensuring the development above has been conducted in accordance with the above instructions and after conducting any additional development that is deemed warranted, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC). An appropriate period to respond before the case should be afforded to the Veteran and his representative before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

